Case 1:19-cv-01974-TNM Document 73 Filed 11/12/19 Page 1 of 3

Duane Morley Cox, Pro Se
1199 Cliffside Dr.

Logan, Utah 84321

Ph: (801) 755-3578

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FAEEEAEEEAEEEAEEETEEEAEEAEEEEEEEEEEEAEEEEEEEEEEEE TEEPE ERED EE EET
Committee On Ways And Means Civil Action No. 1:19-cv-1974 (TNM)
United States House Of Representatives
Motion For Leave To File The
Enclosed
Recommendations From Hearing

Plaintiff

United States Department Of The
Treasury et. al.

Defendants

Donald J. Trump, et. al.

ttettttetetee ett

Defendants Judge: Trevor N. McFadden
FAFA EALEAAEAAFEEAFEFAFEEEAEEAEETFAEEAEEEEELEFTEEEEEE AEE EEE EE

Comes Now: Duane Morley cox, Amicus, Pro Se, presenting his thoughts

and recommendations following the 6 November 2019 Hearing.

Lorin JE whee, ge GM ov 2244

Duane Morley Cox, Amigds, Pro Se Date

aT par aremerematetrmienee oe

   

ee it

NOV | 2 2019 |

P US. District Coane meeath OF Court
Case 1:19-cv-01974-TNM Document 73 Filed 11/12/19 Page 2 of 3

Certificate Of Service

AL

1, Duane Morley Cox, Pro Se, does hereby swear that on & November 2019 that I did
serve a true and correct copy of the attached Motion For Leave To File The Enclosed
Recommendations From Hearing to the below listed parties by Fed Ex or first class mail,

postage prepaid.

Clerk’s Office (Original)

U.S. District Court

District of Columbia

Room 1225

333 Constitution Avenue, NW
Washington D.C. 20001

Steven A. Myers et., al.

United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883

Washington, D.C. 20044

William S. Consovoy, et. al.
Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, Va. 22201

Graz athe Ce

Duane Morley Cox, Amichs, Pro Se

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington, D.C. 20515

Fav Zery

Date
Case 1:19-cv-01974-TNM Document 73 Filed 11/12/19 Page 3 of 3

 

 

 

 

 

 

 

 

aL = eS ee - EE

PRIOF

Y TO SEAL PRESS FIRMLY TO SEAL pase

UNITED STATES
POSTAL SERVICE. FROM:
: Morley and Jeanne Cox
Ea SEP. Retail |) pcan ore

O Fe [T° US POSTAGE PAID

[AIL

very specified *

{<ING™ included to ma
destinations.

rational insurance.
able. *

»s online.*
iternationally, a custon
ibel may be required.

ly

IAAI

}1000014

Origin: 84324
41/08/19
4950660210-5

$7.35

PRIORITY MAIL 2-DAY ®

O Lb 2.60 Oz

1004

 

 

 

EXPECTED DELIVERY DAY: 11/12/19

SHIP

C003
TO:
333 CONSTITUTION AVE NW
WASHINGTON DC 20001-2802

USPS TRACKING NUMBER

9505 5131 7449 9312 6336 48

 

 

 

TO:
CLERKS OFFIGSE
US DIsTRIST SF.
Koom (as
327 Cavs7z1Tusiow AVE

Wg syIwlTew BG

2oesl
|

 

For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 Ibs.
Case 1:19-cv-01974-TNM Document 73-1 Filed 11/12/19 Page 1 of 6

Duane Morley Cox, Pro Se
1199 Cliffside Dr.

Logan, Utah 84321

Ph: (801) 755-3578

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FEEEEEEEEEEEEEEEE TEEPE EEE EEEEEEEEFAF ET EEELEEEEEEEEEE EPEAT EET

Committee On Ways And Means + Civil Action No. 1:19-cev-1974 (TNM)
United States House Of Representatives +
i.
Plaintiff +
+ Recommendations From Hearing
United States Department Of The +
Treasury et. al. -
4.
Defendants +
+
Donald J. Trump, et. al. +
+
Defendants + Judge: Trevor N. McFadden

FEAF EAFAEEFEEEFEEFALAEEEEETEEEEEPEEEETEPETEEE EEE EEE EE EEE EEE

Amicus has two observations/recommendations from the Hearing Held on 6
November 2019.

First, it is discouraging to feel like the Court is going to ignore the
Jurisdictional test of the precedent of Nixon v. Fitzgerald 457 U.S. 731(1982) and
the guideline that justice must be awarded even if the party does not ask for the
specific relief as held in Whole Womans Health, 579 U.S.__ (Sup. Ct. 2016)
both of which precedents were before the Mazars Court, and are now before this
Court.

It seemed to Amicus like the Hearing was mired down in minutia having

little if any relevance to the fundamental “Separation of Powers” issue involved

—

Pg 1 : is CHIN ED

 

NOV 12 vag |
as
} Angela D ir, Clerk at Court
Case 1:19-cv-01974-TNM Document 73-1 Filed 11/12/19 Page 2 of 6

with the Subpoena seeking President Trumps tax returns and related records. This
where the discussions involved such matters as: a) whether or not the House
procedures were adequate to demand access; b) which statute was actually involved
and which had been changed; c) what the Legislature was trying to do when it
passed the various statutes; d) what the actual time line is between the various
moving parts of the arguments; e) what the relevant causes of actions were; f) and
even the relevancy of the “Accommodation Process” as compared to the Subpoena
process.

All while making no mention of the clear “mandate” of the Supreme Court
that:

“While the separation of powers doctrine does not bar every exercise of

jurisdiction over a President, a court, before exercising jurisdiction,

must balance the constitutional weight of the interest to be served by
the dangers of intrusion on the authority and functions of the

Executive Branch.” Nixon, 457 U.S. 731, Pg 732-733 (1982)

And it seems to Amicus that Justice Powell in his opinion of Nixon, sensed
that as the future became the present that the decision process would wander away
from the fundamental “Separation of Powers” discrimination to focus on the
minutia, and so he devised a test which simply requires in this case for the House
Ways & Means Committee to establish that the “Interest to be served [by the
subpoena]” was greater than the “Dangers of intrusion by the diversion of the
President’s attention on the authority and functions of the Presidency”). And of

course, the President would have the opportunity to rebut the analysis by the Ways

& Means Committee by presenting his relevant facts etc.
Pg 2
Case 1:19-cv-01974-TNM Document 73-1 Filed 11/12/19 Page 3 of 6

And the Supreme Court has subsequently shown by example the seriousness
of assuring that a Court has jurisdiction, even in circumstances where both parties
had argued that the Court had jurisdiction - which is similar to this case where both
the Committee and the DOJ and Trump attorneys have failed to raise the
jurisdictional issue of Nixon.

In Hohm v. United States, 524 U.S. 236 (Sup. Ct. 1998) it is stated:

“Hohm petitioned this Court for a writ of certiorari to review the denial of the

certificate, seeking to invoke justification under 28 U.S.C. 1254(1). The

Government now found itself in agreement with Hohm, saying his claim was,

in fact, constitutional in nature. It asked us to vacate the judgement and

remand so the Court of Appeals could reconsider in light of this concession.

We may not vacate and remand, of course, unless we have jurisdiction over

the case, and since Hohm and the Government both argue in favor of our

jurisdiction, we appointed an amicus curiae to argue the contrary position.”

Id., Pgs 241-241 (Kennedy Opinion)

But on the other hand neither party has argued against the claim by Amicus
that the Jurisdictional Test “mandated” by Nixon is valid and should be applied in
order to determine if this court has Jurisdiction.

So what is the Court to do?

Second, Amicus simply argues that this Court which already has the Amicus
Opinion of Mr. Cox, who now simply suggests that the Committee be given 14 days
to prepare and file a 14 pg brief in support of the Jurisdictional Test of Nixon, and
that the DOJ, Trump attorneys be given 14 days to prepare a response brief of
equal length which the Court could then use to decide if it has Jurisdiction.

While listening to the Hearing presentations, he was struck by the

impression that the President was willing to make accommodations, but the
Pg 3
Case 1:19-cv-01974-TNM Document 73-1 Filed 11/12/19 Page 4 of 6

Committee was simply not interested and had made no effort to accommodate..

However, Amicus also, after some thought, realized that this exercise would
undoubtedly actually result in a viable “Accommodation Process” as this Court
seemed interested in considering.

For instance, in order for the Committee to prevail, it would have to identify
particularized outcomes which could reasonably be expected (Changes to the
Presidential Audit Process) while bounding the investigation and records
examination process in such a way that it did not intrude upon the time and
attention of the President by such considerations as: a) limiting the returns and
related records to only those which were filed during the years of the Trump
Presidency; b) allowing two or three Trump representatives to be present during all
deliberations (IRS Auditor) and (Trump Accountant or Lawyer) in order to give on-
the-spot explanations on difficult circumstances which have already been evaluated
and resolved by the formal audit process and to take back as necessary questions for
more detailed answers; while providing assurances that the personal records of
President Trump and his business entities would not be disclosed publically or

leaked to the media etc.
Case 1:19-cv-01974-TNM Document 73-1 Filed 11/12/19 Page 5 of 6

 

Thus, it appears to Amicus that the intent and effect of the Nixon
Jurisdictional Test becomes necessary for Court review and action only where the
parties fail to achieve an amicable “Accommodation” which process does not seem to
have been even attempted by the Committee where the DOJ & Trump attorneys
indicated that they felt that this was the best approach to be taken.

Said another way, this case should not be heard where the Committee has
not exhausted its administrative remedy of “Accommodation” as has historically
resolved such issues.

Conclusion:
Anyway, should this Court proceed to the merits without consideration of,

and compliance with the precedents of Nixon and Whole Womans Health,

 

Amicus believes that it would constitute a substantial error having grave

consequences to the “Separation of Powers” between the Congress and the

Presidency.

Respectively Submitted;

hh y ry bb) alo [ye J Papp Las 3

Duane Morley Cox, Amicys; Pro Se Date
Pg5
Case 1:19-cv-01974-TNM Document 73-1 Filed 11/12/19 Page 6 of 6

Certificate Of Service

I, Duane Morley Cox, Pro Se, does hereby swear that on Bo November 2019 that I did
serve a true and correct copy of the attached Recommendations From Hearing to the below
listed parties by Fed Ex or first class mail, postage prepaid.

Clerk’s Office (Original)

US. District Court

District of Columbia

Room 1225

333 Constitution Avenue, NW
Washington D.C. 20001

Steven A. Myers et., al.

United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883

Washington, D.C. 20044

William S. Consovoy, et. al.
Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, Va. 22201

Mare {gba CA,

Duane Morley Cox, Amitus, Pro Se

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington, D.C. 20515

& Lez. 2.754%

Date
